Title: From George Washington to George Mason, 5 April 1769
From: Washington, George
To: Mason, George



Dear sir,
Mount Vernon 5th April 1769.

Herewith you will receive a letter and sundry papers which were forwarded to me a day or two ago by Doctor Ross of Bladensburg. I transmit them with the greater pleasure, as my

own desire of knowing your sentiments upon a matter of this importance exactly coincides with the Doctrs inclinations.
At a time when our lordly Masters in Great Britain will be satisfied with nothing less than the deprivation of American freedom, it seems highly necessary that something shou’d be done to avert the stroke and maintain the liberty which we have derived from our Ancestors; but the manner of doing it to answer the purpose effectually is the point in question.
That no man shou’d scruple, or hesitate a moment to use a—ms in defence of so valuable a blessing, on which all the good and evil of life depends; is clearly my opinion; Yet A—ms I wou’d beg leave to add, should be the last resource; the de[r]nier resort. Addresses to the Throne, and remonstrances to parliament, we have already, it is said, proved the inefficacy of; how far then their attention to our rights & priviledges is to be awakened or alarmed by starving their Trade & manufactures, remains to be tryed.
The northern Colonies, it appears, are endeavouring to adopt this scheme—In my opinion it is a good one; & must be attended with salutary effects, provided it can be carried pretty generally into execution; but how far it is practicable to do so, I will not take upon me to determine. That there will be difficulties attending the execution of it every where, from clashing interests, & selfish designing men (ever attentive to their own gain, & watchful of every turn that can assist their lucrative views, in preference to any other consideration) cannot be denied; but in the Tobacco Colonies where the Trade is so diffused, and in a manner wholly conducted by Factors for their principals at home, these difficulties are certainly enhanced, but I think not insurmountably increased, if the Gentlemen in their several counties wou’d be at some pains to explain matters to the people, & stimulate them to a cordial agreement to purchase none but certain innumerated articles out of any of the Stores after such a period, nor import nor purchase any themselves. This, if it did not effectually withdraw the Factors from their Importations, wou’d at least make them extremely cautious in doing it, as the prohibited Goods could be vended to none but the non-associater, or those who wou’d pay no regard to their association; both of whom ought to be stigmatized, and made the objects of publick reproach.

The more I consider a Scheme of this sort, the more ardently I wish success to it, because I think there are private, as well as public advantages to result from it—the former certain, however precarious the other may prove; for in respect to the latter I have always thought that by virtue of the same power (for here alone the authority derives) which assume’s the right of Taxation, they may attempt at least to restrain our manufactories; especially those of a public nature; the same equity & justice prevailing in the one case as the other, it being no greater hardship to forbid my manufacturing, than it is to order me to buy Goods of them loaded with Duties, for the express purpose of raising a revenue. But as a measure of this sort will be an additional exertion of arbitrary power, we cannot be worsted I think in putting it to the Test. On the other hand, that the Colonies are considerably indebted to Great Britain, is a truth universally acknowledged. That many families are reduced, almost, if not quite, to penury & want, from the low ebb of their fortunes, and Estates daily selling for the discharge of Debts, the public papers furnish but too many melancholy proofs of. And that a scheme of this sort will contribute more effectually than any other I can devise to immerge the Country from the distress it at present labours under, I do most firmly believe, if it can be generally adopted. And I can see but one set of people (the Merchants excepted) who will not, or ought not, to wish well to the Scheme; and that is those who live genteely & hospitably, on clear Estates. Such as these were they, not to consider the valuable object in view, & the good of others, might think it hard to be curtail’d in their living & enjoyments; for as to the penurious man, he saves his money, & he saves his credit; having the best plea for doing that, which before perhaps he had the most violent struggles to refrain from doing. The extravagant & expensive man has the same good plea to retrench his Expences—He is thereby furnished with a pretext to live within bounds, and embraces it—prudence dictated œconomy to him before, but his resolution was too weak to put it in practice; for how can I, says he, who have lived in such & such a manner change my method? I am ashamed to do it: and besides, such an alteration in the System of my living, will create suspicions of a decay in my fortune, & such a thought the world must not harbour; I will e’en continue my course: till at last the course

discontinues the Estate, a sale of it being the consequence of his perseverance in error. This I am satisfied is the way that many who have set out in the wrong tract, have reasoned, till ruin stares them in the face. And in respect to the poor & needy man, he is only left in the same situation he was found; better I might say, because as he judges from comparison, his condition is amended in proportion as it approaches nearer to those above him.
Upon the whole therefore, I think the Scheme a good one, and that it ought to be tryed here, with such alterations as the exigency of our circumstances render absolutely necessary; but how, & in what manner to begin the work, is a matter worthy of consideration; and whether it can be attempted with propriety, or efficacy (further than a communication of sentiments to one another) before May, when the Court & Assembly will meet together in Williamsburg, and a uniform plan can be concerted, and sent into the different counties to operate at the same time, & in the same manner every where, is a thing I am somewhat in doubt upon, & shou’d be glad to know your opinion of. I am Dr Sir Your most Obt humble Servant

G: Washington

